DETAILED ACTION
Information Disclosure Statement
	Please note copies of USPTO office actions are not required.
“each information disclosure statement must include a legible copy of: …(c) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004).” (Emphasis added, quotation from MPEP 609.04(a)(II)(c))

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 15 and 20, claim 1 recites “receiving a request… identifying one or more changeset selection criteria… selecting one or more of a plurality of changesets in the virtual dataset based on the changeset selection criteria”.  This claim limitation lacks antecedent basis.  The claim references to the changeset selection criteria, yet the claim has defined one or more changeset selection criteria.  It is unclear which of the one or more changeset selection criteria is being referenced.  For examination purposes this claim limitation has been construed to mean -- receiving a request… identifying one or more changeset selection criteria… selecting one or more of a plurality of changesets in the virtual dataset based on the one or more changeset selection criteria--.  Claims 15 and 20 appear to recite substantially similar claim limitations and is rejected based upon the same rational.

With regard to claims 3 and 17, claim 3 recites “wherein each of the selected changesets includes one or more data references”.  Claim 3 depends from claim 1, which recites “each changeset including a respective plurality of data references”.  It is noted that this claim limitation from claim 1 is referring to the selected one or more of a plurality of changesets.  Claim 17 recites substantially similar claim limitations as claim 3 and depends from claim 15 which appears substantially similar to claim 1, and thus claim 17 is rejected based upon the same rational put forth for claim 3.  Each unique claim label is expected to refer to a unique claim element.  The use of the unique label “one or more data references” vs “a respective plurality of data references” suggest that the claims are referring to two distinct claim elements.  Yet the context of the claims, both defining multiple data references for a particular changeset indicates that the claims may be referring to the same claim element.  One of ordinary skill in the art may reasonably read the claims with either interpretation.  For examination purposes this claim limitation has been construed to mean --each changeset including a respective plurality of data references-- referring to the limitation in claim 1.  It is suggested that the dependent claims  be amended to remove the duplicative language, as the parent claims already define where each changeset includes a respective plurality of data references, each data reference identifying a respective data item.

With regard to claims 3 and 17, claim 3 recites “identifying a respective data item”.  The parent claim recites “identifying a respective data item”.  Claim 17 recites substantially claim limitations as claim 3 and is rejected based upon the same rational.  It is unclear if applicant is attempting to define a new claim element or attempting to refer to the previously defined claim element.  For examination purposes this claim limitation has been construed as -- identifying the respective data item --.

With regard to claims 4 and 18, claim 4 recites “wherein one or more of the data items comprises a remote data store query, the remote data store query including one or more parameters for retrieving a respective one or more data items from a remote datastore accessible via the internet”.  Claim 18 recites substantially similar language as claim 4 and is rejected based upon the same rational.  
This claim limitation lacks antecedent basis.  The parent claims have defined a respective data item for identified by a respective plurality of data references and a designated plurality of data items.  It is unclear if the recited “one or more of the data items” is attempting to refer to one of these previously defined data items or attempting to define a new data item.  It is unclear if the recited “a respective one or more data items” is referring to any of the data items defined in claim 1, or to one of the one or more data items previously defined in the instant claim.  Each unique claim label is expected to refer to a unique claim element.  The use of distinct claim labels, even similarly worded ones, imply unique claim elements.  It is suggested that the claims be amended to explicitly use the same claim label to reference a particular claim element, and to give each unique claim element a clearly distinct claim label.
This claim limitation is logically inconsistent rendering the meaning of the claim is unclear.  The claim recites that the data items comprise a query, that query including parameters for retrieving the data item.  It is logically inconsistent for a data item to contain query parameters intended to retrieve said data item.  Those parameters would have no use, as they could only be accessed once the data item has already been retrieved.  The claim language is in contrast to the description of the elements within the specification.  Page 9, lines 17-20 of the original specification recites “Each data repository may store the individual data items… a data repository may store information such as an individual image file, video files, text documents, audio files, or other suck data”.  This section of the specification details what the data items, which does not include a query.  Page 10, lines 21-25 of the specification recites “a changeset may include one or more data queries 320 instead of, or in addition to, references to data items”.  Given these recitations in the specification, and the antecedent basis issue detailed above this claim limitation has been construed to mean --wherein the selected changesets comprise a remote data store query, the remote data store query including one or more parameters for retrieving the respective one or more data items from a remote datastore accessible via the internet -- of examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller [2021/0326717] in view of Sinha [2005/0055385].

With regard to claim 1 Mueller teaches A computer-implemented method (Mueller, ¶18 “The present disclosure relates to methods, apparatus, systems, and non-transitory computer-readable storage medium for code-free automated machine learning”) implemented in a database system (Mueller, ¶24 “databases”), the method comprising: 
… from a remote computing device (Mueller, Figure 12, 1290) via a communication interface (Mueller, ¶19 “a user may utilize a simple user interface (UI) such as a graphical user interface (GUI) provided by the CIVIL service to simply unload (e.g., via a drag-and-drop) a dataset to the storage location”) to 5access as using the GUI to access the data set in the storage location (Id) a virtual dataset (Mueller, ¶24 “A service provider network 100 (or, ‘cloud’ provider network) provides users 119 with the ability to utilize one or more of a variety of types of computing-related resources such as computer resources (e.g., executing virtual machines (VM) instances…”)…; 
… one or more of a plurality of changesets (Mueller, ¶33 “directly send an event notification message to the ML orchestrator 115 it created upon any modification (e.g., a new file, a removed file, a changed file, ect.) made within the object storage location 117, which may identify the modification, the involved objects/files, ect.  In other embodiments, though, the ML orchestrator 115 may periodically poll the storage service 114 or one or more object storage locations 117 to determine whether any modifications have been made”) in the virtual dataset as the virtual storage locations (Id; (Mueller, ¶24 “executing virtual machines (VM) instances…”)…, each changeset including a respective plurality of data references (Mueller, ¶33 “identify the modification, the involved objects/files, ect”),…; 
…a designated learning dataset as the training dataset (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”) that includes a designated plurality of data items (Mueller, ¶37 “a training dataset 202 may be a columnar dataset that includes rows… of data values, where the data value”), each of the designated plurality of data items being associated with a respective label as the label PEOPLE_TRAIN.CSV (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”), …; and 
…the response message providing access to the … learning dataset (Mueller, ¶153 “the customer may access the functionality of storage service 1210, for example via one or more APIs 1202, to access data from and store data to the storage resources”).  
Mueller does not explicitly teach receiving a request …, the request identifying one or more changeset selection criteria; selecting one or more of a plurality of changesets …based on the changeset selection criteria, each changeset corresponding with a respective point in time, each data reference identifying a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset; identifying a designated learning dataset…each of the designated plurality of data items being referenced by one or more of the selected changesets; and 15transmitting a response message to the remote computing device, the response message providing access to the identified learning dataset.  
Sinha teaches receiving a request (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) from a remote computing device as the ‘local database’ that is transmitting the request from the client is remote from the ‘remote database’ which received the query to be processed (Sinha, ¶42 “At block 204, the past version of the data is requested from the second database server, in response to the request received at block 202.  For example, local database server 102a passes a portion of the query, or a portion of the query execution plan, to remote database server 102b for retrieval of the requested past version of data from database 104b”) via a communication interface (Sinha, ¶30 “To facilitate client requests in distributed database 100, servers 102a, 102b, 102c are logically interconnected though database links”) to 5access a … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”), the request identifying one or more changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”); 
selecting one or more of a plurality (Sinha, ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”) of changesets as the relevant metadata returned which may include the transaction log files necessary to reconstruct the data along (Sinha, ¶36 “such as metadata and transaction logs files (e.g., undo and redo files), to reconstruct the past version of data”; ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) in the … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) based on the changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”; ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”), each changeset corresponding with a respective point in time (Sinha, ¶38 “the time-specifying parameter may specify a particular time”), each changeset (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) including a respective plurality of data references (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) , each data reference identifying (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); 
identifying a designated learning dataset as the data to be returned (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) that includes a designated plurality of data items (Id), each of the designated plurality of data items being associated with a respective label (Sinha, ¶38 “the time-specifying parameter may be a system change number (SCN) associated with a transaction on the requested data”), each of the designated plurality of data items being referenced by one or more of the selected changesets (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); and 
15transmitting a response message to the remote computing device (Sinha, ¶44 “returning to the local server the data and relevant metadata”), the response message providing access to the identified learning dataset (Sinha, ¶44 “returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data… hence, the past version of the data that is received at the local server at block 206 may comprise the data and relevant metadata that can be sued to reconstruct the past version of the data by the local server”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Mueller to enable the querying of past versions of data taught by Sinha as it yields the predictable results of enabling the user to see the data in the past state without persistently transforming the data (Sinha, ¶45) allowing the user to see the progression of the data over a time interval (Sinha, ¶47) and providing a fast and easy recovery (Sinha, ¶12).  Within the proposed combination Sinha provides a means of querying not just the data at a specific point in time, but also retrieving transaction logs, such as undo and redo files (Sinha, ¶36).  One of ordinary skill in the art would recognize the event notification messages taught by Mueller, (Mueller, ¶33 “event notification message … created upon nay modification (e.g., a new file, a removed file, a changed file, etc.) made within the object storage location 117, which may identify the modification, the involved object/files, etc.”) as a transaction log taught by Sinha.  One of ordinary skill in the art would recognize the labels applied to the training datasets within Mueller (Mueller, ¶37) to be substantially similar to the system change numbers discussed by Sinha (Sinha, ¶38).

With regard to claims 2 and 16 the proposed combination further teaches wherein the changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”; ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”) include a designated date range (Sinha, ¶10 “In another incarnation, temporal access enables a user to query particular data over a rage of time, rather than a point in time”; ¶39 “the request received at block 202 specifies a time interval”), and wherein the respective points in time 20corresponding with the selected changesets fall within the designated date range (Sinha, ¶10 “transaction metadata is returned for transactions that occurred on the specified data over the specified range of time, such as metadata that identifies what transactions were committee and when”; ¶39 “if there were multiple versions of the data during that time interval, then the request is for each of the multiple versions).  

With regard to claims 3 and 17 the proposed combination further teaches wherein the changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”; ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”) include a designated one or more data item labels (Sinha, ¶38 “the time-specifying parameters may be a system change number (SCN) associated with a transaction on the requested data.”), and wherein each of the selected changesets includes one or more data references identifying a respective data item 25associated with one of the designated one or more data item labels (Sinha, ¶38 “In either case, the request specifies a pint in time that can be used by the remote serer to identify the past version of the data”).  

With regard to claims 4 and 18 the proposed combination further teaches wherein one or more of the data items as the relevant metadata returned which may include the transaction log files necessary to reconstruct the data along (Sinha, ¶36 “such as metadata and transaction logs files (e.g., undo and redo files), to reconstruct the past version of data”; ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”; Please see the 112b rejection above regarding claim interpretation) comprises a remote datastore query as the relevant metadata, i.e. the links necessary to reconstruct the data (Sinha, Id; ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”), the remote datastore query including one or more parameters for retrieving a respective one or more data items from a remote 30datastore as the links (Id; Mueller, ¶55 “cause the model hosting system to deploy it…, obtain an identifier of an endpoints associated with the model/pipeline from the model hosting system 140, and optionally return this identifier 310 (here, an URL associated with the end point) via the UI 300”) accessible via the internet (Sinha, ¶24 “internet).  
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented proposed combination to have made use of the URL deployment techniques taught by Mueller to provide the user with the search results generated by Sinha.  One of ordinary skill in the art would recognize that the database links taught by Sinha may be implemented using the deployment and URL techniques taught by Mueller.  Both systems are known means of making data available for transition between computer systems.

With regard to claims 5 and 19 the proposed combination further teaches wherein providing access to the identified learning dataset involves transmitting the learning dataset to a remote data analytics platform as deploying the data to the user’s application (Sinha, ¶31, ¶44; Mueller, ¶55 “The deployment panel 306 may include a UI input element 308 … allowing a user to deploy a model/pipeline… so the user can use it (e.g., via their own application issuing inference requests, or even via the CIVIL service”), the remote data analytics platform being separate from the remote computing device as the endpoint application that the user may deploy the results to (Muller, ¶55) is distinct from the server that perform the search retrieval (Sinha, ¶44).  

With regard to claim 6 the proposed combination further teaches wherein the remote computing device (Mueller, Figure 12, 1290) which may be implemented as the ‘local database’ that is transmitting the request from the client is remote from the ‘remote database’ which received the query to be processed (Sinha, ¶42 “At block 204, the past version of the data is requested from the second database server, in response to the request received at block 202.  For example, local database server 102a passes a portion of the query, or a portion of the query execution plan, to remote database server 102b for retrieval of the requested past version of data from database 104b”) lacks permission (Mueller, ¶136 “The front end 1049 processes the requests and makes sure that the requests are properly authorized.  For example, the front end 1049 may determine whether the user associated with a deployment request or an execution request is authorized to access the indicated model data and/or to execute the indicated machine learning model”) to directly access as determine whether the user is authorized to access (Id) to the identified learning dataset as the indicated model data (Id) .  

With regard to claim 7 the proposed combination further teaches wherein the method further 10comprises: accessing a learning dataset cache (Mueller, ¶153 “a virtualized data store gateway (not shown) may be provided at the customer network 1250 that may locally cache at least some data, for example frequently-accessed or critical data”) to determine whether the learning dataset cache includes the designated learning dataset as only new or modified data is stored in the cache (Mueller, ¶153 “upload new or modified data from a local cache so that the primary store of data … is maintained”).  

With regard to claim 8 the proposed combination further teaches wherein identifying the 15designated learning dataset comprises identifying an identifier with a cached learning dataset when it is determined that the learning dataset cache includes the designated learning dataset as accessing the cache to retrieve the locally stored data for the data specified (Mueller, ¶153 “the customer may access the functionality of storage 1210… to access data from the store data to storage resources 1218A-1218N of a virtual data store 1216… provided by the provider network 1200.  In some embodiments, a virtualized data store gateway (not shown) may be provided at the customer network 1250 that may locally cache at least some data, for example frequently-accessed or critical data”).  

With regard to claim 9 the proposed combination further teaches wherein identifying the 20designated learning dataset comprises creating the designated learning dataset and storing the designated learning dataset in the learning dataset cache when it is determined that the learning dataset cache does not include the designated learning dataset as updating the cache with the new or modified data that is frequently accessed or critical (Mueller, ¶153 “the customer may access the functionality of storage 1210… to access data from the store data to storage resources 1218A-1218N of a virtual data store 1216… provided by the provider network 1200.  In some embodiments, a virtualized data store gateway (not shown) may be provided at the customer network 1250 that may locally cache at least some data, for example frequently-accessed or critical data… to upload new or modified data from a local cache so that the primary store of data is maintained”).  

With regard to claim 10 the proposed combination further teaches wherein the request (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”)  is received 25via an Application Procedure Interface (API) call (Mueller, ¶24 “one or more interface(s), such as through the user of application programming interface (API) calls”) that includes an identifier associated with the virtual dataset as the SCN is associated with the sequence of events on the specific server in which the dataset is stored (Sinha, Claim 4 “wherein said time-specifying parameter comprises a particular system change number that is associated with said data and is sued to identify said past version of said data by said second database server, wherein a system change number is a local time value indicating the sequence in which events occur within the second database server”; This claim limitation has been read in light of Page 10, lines 23 of specification which recites “a query may include an address or identifier for the external data store”).  

With regard to claim 12 the proposed combination further teaches wherein access to the identified designated learning dataset (Mueller, ¶153 “the customer may access the functionality of storage 1210… to access data from the store data to storage resources 1218A-1218N of a virtual data store 1216… provided by the provider network 1200) is provided by transmitting a uniform resource locator (URL) (Mueller, Figure 8. 805 see “Dataset_URL”; ¶28 “A serverless function may be associated with a Uniform Resource Locator (URL), Uniform Resource Identifier (URI)…”) to a file in the response message (Sinha, ¶44 “returning to the local server the data and relevant metadata”), the response message being transmitted via the API (Mueller, ¶38 “a serverless function can be invoked through an application programming interface (API) call”).  

5 With regard to claim 13 the proposed combination further teaches wherein the storage system is located within an on-demand computing services environment (Mueller, ¶25 “A cloud can provide convenient, on-demand network access to a shared pool of configurable computing resources”) configured to provide computing services to a plurality of organizations (Mueller, ¶19 “operate in a multi-tenant service provider network”) via the internet (Mueller, ¶24 “e.g., the internet”), and wherein access to the designated learning dataset is provided (Mueller, ¶38 “a serverless function can be invoked through an application programming interface (API) call”) as a service via the internet (Mueller, ¶24 “e.g., the internet”).  

10 With regard to claim 14 the proposed combination further teaches wherein the data items are stored in a multi-tenant database (Mueller, ¶19 “operate in a multi-tenant service provider network - may deploy a storage location for the user”), each of the organizations corresponding to a respective tenant within the multi-tenant database (Id), access to the virtual dataset being limited to a respective one of the organizations as only the organization that has proper access to the dataset will be granted access during the authorization process (Mueller, ¶135 “ The frontend 1029 processes the requests and makes sure that the requests are properly authorized”).

With regard to claim 15 Mueller teaches A database system configured to perform a method (Mueller, ¶18 “The present disclosure relates to methods, apparatus, systems, and non-transitory computer-readable storage medium for code-free automated machine learning”; ¶24 “databases”), the method comprising: 
… from a remote computing device (Mueller, Figure 12, 1290) via a communication interface (Mueller, ¶19 “a user may utilize a simple user interface (UI) such as a graphical user interface (GUI) provided by the CIVIL service to simply unload (e.g., via a drag-and-drop) a dataset to the storage location”) to 5access as using the GUI to access the data set in the storage location (Id) a virtual dataset (Mueller, ¶24 “A service provider network 100 (or, ‘cloud’ provider network) provides users 119 with the ability to utilize one or more of a variety of types of computing-related resources such as computer resources (e.g., executing virtual machines (VM) instances…”)…; 
… one or more of a plurality of changesets (Mueller, ¶33 “directly send an event notification message to the ML orchestrator 115 it created upon any modification (e.g., a new file, a removed file, a changed file, ect.) made within the object storage location 117, which may identify the modification, the involved objects/files, ect.  In other embodiments, though, the ML orchestrator 115 may periodically poll the storage service 114 or one or more object storage locations 117 to determine whether any modifications have been made”) in the virtual dataset as the virtual storage locations (Id; (Mueller, ¶24 “executing virtual machines (VM) instances…”)…, each changeset including a respective plurality of data references (Mueller, ¶33 “identify the modification, the involved objects/files, ect”),…; 
…a designated learning dataset as the training dataset (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”) that includes a designated plurality of data items (Mueller, ¶37 “a training dataset 202 may be a columnar dataset that includes rows… of data values, where the data value”), each of the designated plurality of data items being associated with a respective label as the label PEOPLE_TRAIN.CSV (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”), …; and 
…the response message providing access to the … learning dataset (Mueller, ¶153 “the customer may access the functionality of storage service 1210, for example via one or more APIs 1202, to access data from and store data to the storage resources”).  
Mueller does not explicitly teach receiving a request …, the request identifying one or more changeset selection criteria; selecting one or more of a plurality of changesets …based on the changeset selection criteria, each changeset corresponding with a respective point in time, each data reference identifying a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset; identifying a designated learning dataset…each of the designated plurality of data items being referenced by one or more of the selected changesets; and 15transmitting a response message to the remote computing device, the response message providing access to the identified learning dataset.  
Sinha teaches receiving a request (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) from a remote computing device as the ‘local database’ that is transmitting the request from the client is remote from the ‘remote database’ which received the query to be processed (Sinha, ¶42 “At block 204, the past version of the data is requested from the second database server, in response to the request received at block 202.  For example, local database server 102a passes a portion of the query, or a portion of the query execution plan, to remote database server 102b for retrieval of the requested past version of data from database 104b”) via a communication interface (Sinha, ¶30 “To facilitate client requests in distributed database 100, servers 102a, 102b, 102c are logically interconnected though database links”) to 5access a … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”), the request identifying one or more changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”); 
selecting one or more of a plurality (Sinha, ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”) of changesets as the relevant metadata returned which may include the transaction log files necessary to reconstruct the data along (Sinha, ¶36 “such as metadata and transaction logs files (e.g., undo and redo files), to reconstruct the past version of data”; ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) in the … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) based on the changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”; ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”), each changeset corresponding with a respective point in time (Sinha, ¶38 “the time-specifying parameter may specify a particular time”), each changeset (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) including a respective plurality of data references (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) , each data reference identifying (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); 
identifying a designated learning dataset as the data to be returned (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) that includes a designated plurality of data items (Id), each of the designated plurality of data items being associated with a respective label (Sinha, ¶38 “the time-specifying parameter may be a system change number (SCN) associated with a transaction on the requested data”), each of the designated plurality of data items being referenced by one or more of the selected changesets (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); and 
15transmitting a response message to the remote computing device (Sinha, ¶44 “returning to the local server the data and relevant metadata”), the response message providing access to the identified learning dataset (Sinha, ¶44 “returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data… hence, the past version of the data that is received at the local server at block 206 may comprise the data and relevant metadata that can be sued to reconstruct the past version of the data by the local server”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Mueller to enable the querying of past versions of data taught by Sinha as it yields the predictable results of enabling the user to see the data in the past state without persistently transforming the data (Sinha, ¶45) allowing the user to see the progression of the data over a time interval (Sinha, ¶47) and providing a fast and easy recovery (Sinha, ¶12).  Within the proposed combination Sinha provides a means of querying not just the data at a specific point in time, but also retrieving transaction logs, such as undo and redo files (Sinha, ¶36).  One of ordinary skill in the art would recognize the event notification messages taught by Mueller, (Mueller, ¶33 “event notification message … created upon nay modification (e.g., a new file, a removed file, a changed file, etc.) made within the object storage location 117, which may identify the modification, the involved object/files, etc.”) as a transaction log taught by Sinha.  One of ordinary skill in the art would recognize the labels applied to the training datasets within Mueller (Mueller, ¶37) to be substantially similar to the system change numbers discussed by Sinha (Sinha, ¶38).

With regard to claim 20 Mueller teaches One or more non-transitory computer readable media having instructions stored thereon for performing a method (Mueller, ¶18 “The present disclosure relates to methods, apparatus, systems, and non-transitory computer-readable storage medium for code-free automated machine learning”; ¶24 “databases”), the method comprising: 
… from a remote computing device (Mueller, Figure 12, 1290) via a communication interface (Mueller, ¶19 “a user may utilize a simple user interface (UI) such as a graphical user interface (GUI) provided by the CIVIL service to simply unload (e.g., via a drag-and-drop) a dataset to the storage location”) to 5access as using the GUI to access the data set in the storage location (Id) a virtual dataset (Mueller, ¶24 “A service provider network 100 (or, ‘cloud’ provider network) provides users 119 with the ability to utilize one or more of a variety of types of computing-related resources such as computer resources (e.g., executing virtual machines (VM) instances…”)…; 
… one or more of a plurality of changesets (Mueller, ¶33 “directly send an event notification message to the ML orchestrator 115 it created upon any modification (e.g., a new file, a removed file, a changed file, ect.) made within the object storage location 117, which may identify the modification, the involved objects/files, ect.  In other embodiments, though, the ML orchestrator 115 may periodically poll the storage service 114 or one or more object storage locations 117 to determine whether any modifications have been made”) in the virtual dataset as the virtual storage locations (Id; (Mueller, ¶24 “executing virtual machines (VM) instances…”)…, each changeset including a respective plurality of data references (Mueller, ¶33 “identify the modification, the involved objects/files, ect”),…; 
…a designated learning dataset as the training dataset (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”) that includes a designated plurality of data items (Mueller, ¶37 “a training dataset 202 may be a columnar dataset that includes rows… of data values, where the data value”), each of the designated plurality of data items being associated with a respective label as the label PEOPLE_TRAIN.CSV (Mueller, ¶37 “the user simply provides a training dataset 202 of interest to the user, here labeled as ‘PEOPLE_TRAIN.CSV”), …; and 
…the response message providing access to the … learning dataset (Mueller, ¶153 “the customer may access the functionality of storage service 1210, for example via one or more APIs 1202, to access data from and store data to the storage resources”).  
Mueller does not explicitly teach receiving a request …, the request identifying one or more changeset selection criteria; selecting one or more of a plurality of changesets …based on the changeset selection criteria, each changeset corresponding with a respective point in time, each data reference identifying a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset; identifying a designated learning dataset…each of the designated plurality of data items being referenced by one or more of the selected changesets; and 15transmitting a response message to the remote computing device, the response message providing access to the identified learning dataset.  
Sinha teaches receiving a request (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) from a remote computing device as the ‘local database’ that is transmitting the request from the client is remote from the ‘remote database’ which received the query to be processed (Sinha, ¶42 “At block 204, the past version of the data is requested from the second database server, in response to the request received at block 202.  For example, local database server 102a passes a portion of the query, or a portion of the query execution plan, to remote database server 102b for retrieval of the requested past version of data from database 104b”) via a communication interface (Sinha, ¶30 “To facilitate client requests in distributed database 100, servers 102a, 102b, 102c are logically interconnected though database links”) to 5access a … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”), the request identifying one or more changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”); 
selecting one or more of a plurality (Sinha, ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”) of changesets as the relevant metadata returned which may include the transaction log files necessary to reconstruct the data along (Sinha, ¶36 “such as metadata and transaction logs files (e.g., undo and redo files), to reconstruct the past version of data”; ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) in the … dataset as the data requested (Sinha, ¶36 “At block 202, a request is received at a first database server that manages a first database, where the request is for a past version of data”) based on the changeset selection criteria (Sinha, ¶38 “The past version of the data that is requested at block 202 is specified, in one embodiment, by a time-specifying parameter within the request”; ¶39 “If there were multiple version of the data during that time interval, then the request is for each of the multiple versions”), each changeset corresponding with a respective point in time (Sinha, ¶38 “the time-specifying parameter may specify a particular time”), each changeset (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) including a respective plurality of data references (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) , each data reference identifying (Sinha, ¶31 “a private database link… use the private database link to access data and database objects in the corresponding remote database… public database link… use the public database link to access data and database objects in the corresponding remote database”) a respective data item added to the virtual dataset at the respective point in time 10corresponding with the changeset (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); 
identifying a designated learning dataset as the data to be returned (Sinha, ¶44 “At block 206, the past version of the data is received … what is performed at the remote server may entail simply accessing and returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data”) that includes a designated plurality of data items (Id), each of the designated plurality of data items being associated with a respective label (Sinha, ¶38 “the time-specifying parameter may be a system change number (SCN) associated with a transaction on the requested data”), each of the designated plurality of data items being referenced by one or more of the selected changesets (Sinha, ¶46 “multiple past versions that are associated with respective database transactions that were committed on the requested data during the specified time interval”); and 
15transmitting a response message to the remote computing device (Sinha, ¶44 “returning to the local server the data and relevant metadata”), the response message providing access to the identified learning dataset (Sinha, ¶44 “returning to the local server the data and relevant metadata that can be used to reconstruct the past version of the data… hence, the past version of the data that is received at the local server at block 206 may comprise the data and relevant metadata that can be sued to reconstruct the past version of the data by the local server”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Mueller to enable the querying of past versions of data taught by Sinha as it yields the predictable results of enabling the user to see the data in the past state without persistently transforming the data (Sinha, ¶45) allowing the user to see the progression of the data over a time interval (Sinha, ¶47) and providing a fast and easy recovery (Sinha, ¶12).  Within the proposed combination Sinha provides a means of querying not just the data at a specific point in time, but also retrieving transaction logs, such as undo and redo files (Sinha, ¶36).  One of ordinary skill in the art would recognize the event notification messages taught by Mueller, (Mueller, ¶33 “event notification message … created upon nay modification (e.g., a new file, a removed file, a changed file, etc.) made within the object storage location 117, which may identify the modification, the involved object/files, etc.”) as a transaction log taught by Sinha.  One of ordinary skill in the art would recognize the labels applied to the training datasets within Mueller (Mueller, ¶37) to be substantially similar to the system change numbers discussed by Sinha (Sinha, ¶38).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Sinha and Szeto [2017/0124487].
With regard to claim 11, the proposed combination further teaches wherein the API (Mueller, ¶24 “one or more interface(s), such as through the user of application programming interface (API) calls”) is a representational state transfer (REST) interface that includes functions for adding data items 30to the virtual dataset to create a new changeset (Mueller, ¶33 “a new file”), for creating the identified learning dataset (Mueller, ¶37 “the user simply provides a training dataset 202”), and for accessing the identified learning dataset (Mueller, ¶153 “the customer may access the functionality of storage 1210… to access data from the store data to storage resources 1218A-1218N of a virtual data store 1216… provided by the provider network 1200.)  
Mueller does not explicitly teach where the API is a representational state transfer (REST).  Szeto teaches the API is a representational state transfer (REST) (Szeto, ¶241 “User application 220 may then communicate with engine 214 by sending a query 215, through an Application Programming Interface (API) or a REST interface”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the REST protocol taught by Szeto as it yields the predictable results of providing an interface capable of enabling a user to issue a query to a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156